Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 12/12/2021 has been entered and made of record.
The application has been amended as follows: 
Claim 2 is canceled.
Claims 1 and 3-9 are pending.


REASON FOR ALLOWANCE




The claimed invention is a receiving apparatus/a communication system/a receiving apparatus control method with a distinct combination of limitations (emphasis added):  “a receiving section configured to: select a first frequency channel from a plurality of
frequency channels as a bonding source channel; and receive a first frame from the bonding source channel, wherein the first frame includes a preamble, and the preamble includes information of a BSID (Broadcast Stream ID) of a bonding destination channel; a control section configured to: acquire a second frequency channel from the plurality of frequency channels as the bonding destination channel, wherein the second frequency channel is acquired based on the information of the BSID of the bonding destination channel, and the control the receiving section to receive a second frame from the bonding destination channel; a decoding section configured to decode the second frame to acquire the first plurality of packets; and a bonding section configured to bond a second plurality of packets corresponding to the bonding source channel with the first plurality of packets.”.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 and 2-9 are allowed.



CONTACT


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488